*79The opinion of the court was delivered by
Allen, J.:
The conclusion we have reached in this case renders it unnecessary to cover so extensive a field of inquiry as has been gone over in the briefs and on the oral argument.
1- ^ciety°-nt ofraíéf.forcc The right of the plaintiffs to jointly maintain this action is challenged, and justified by the plaintiffs on the ground that it is an action to enjoin the collection of a tax. We do not think that this is a tax within § 253 of the code of civil procedure. Neither the grand lodge of the state nor its officers claim any power to enforce payment of the tax by any of the means provided by law for the collection of taxes. The assessment of the contribution derives its only force from the regulations of the Odd Fellows’ organization. The only penalties for nonpayment are such as the grand lodge and its officers may inflict as a matter of discipline within the order. While the joinder of the plaintiffs is not warranted by the section of the statute referred to, it may be, however, that such of the plaintiffs as are incorporated under the laws of the state, and the individual members of the lodges not so incorporated, might join in this action as one of common interest affecting a great number of persons.
A more serious obstacle in the way of the maintenance of this action by the plaintiffs is presented by the character of the acts it seeks to enjoin. The main contention within the lodge has been as to the right of the*state grand-lodge, under the constitution and laws of the order, as established and declared by the sovereign grand lodge, to raise funds by assessments on subordinate lodges for the purpose for which the assessment under consideration was made. The plaintiffs contend, first, that the state grand lodge has no power to levy tax on subordinate lodges for the purpose of establishing or maintaining an orphans’ home; second, that the property was given by Mr. de Boissiere to trustees, not subject to the control of the state grand lodge, and that the state grand *80lodge, having neither title to nor control over the land on which the home is to be established, could not levy a tax to be used in connection therewith, even if it had the general right to establish and maintain orphans’ homes by assessments on its members.
It is conceded by the parties that an appeal lies from the decision of the grand lodge of the state to the sovereign grand lodge of the United States. It is also conceded that the sovereign grand lodge has full and unrestrained legislative power as to all matters relating to the purposes of the order, and that all subordinate lodges and their members are bound by its actions. No appeal is shown to have been taken by plaintiffs from the action of the grand lodge of Kansas to the sovereign grand lodge, but they seek to have this court decide what the rights of the parties are, under the constitution, by-laws, rules and regulations established by the sovereign grand lodge for the government of the order.

3. Raising funds-method and amount.

*812. Control by courts-lawful purposes. *80That all benevolent and fraternal organizations are subject to the laws of the state and the jurisdiction of the courts in proper cases there can be no doubt, nor will the courts hesitate, where property rights are involved, to entertain jurisdiction and afford relief. (Bauer v. Samson Lodge, 1 N. E. Eep. 571; Genest v. L’Union St. Joseph, 141 Mass. 417; Torrey v. Baker, 1 Allen, 120; Austin v. Searing, 69 Am. Dec. 665, and note; Dolan v. Court Good, Samaritan, 128 Mass. 437; Goodman v. Jedidjah Lodge, 67 Md. 117.) But in granting relief the courts take into consideration the objects and purposes of the organization, and the modes provided by the charter, constitution and by-laws of the society for determining the rights of the members. Where the question involved is one of policy or discipline, courts will not ordinarily interfere, but will leave all such # J 7 questions to be settled in the manner pointed out by the regulations of the order. Such societies are formed by the purely voluntary association of individuals for the accomplishment of such objects as they have mutally agreed *81on. Tne selection of the purposes for which the association is established, and the determination of the means by which those purposes shall be accomplished, are peculiarly matters to be decided by the association alone.
In this case the question is, whether the grand lodge of the state of Kansas shall undertake to provide for the maintenance and education of the orphans of deceased members, by making use of the property conveyed in trust by de Boissiere. It is conceded that the care of the orphans of deceased members is one of the fundamental objects of the order. The mode in which that purpose shall be accomplished is one which the Odd Fellows’ organization alone can determine. No power rests anywhere to compel action, nor is there any law to prohibit it. The grand lodge has determined to carry ■out this purpose by making use of this trust property, and levying an assessment on the members of the order within the •state for the purposes of paying off the indebtedness and making needed improvements. The right to do so is challenged, not because in violation of any law of the state, but because it is claimed to be in violation of the laws and regulations of the sovereign grand lodge, which acts as a restriction on the subordinate lodges.
It appears that an appeal lies directly from the action of the grand lodge of the state to the sovereign grand lodge. This appeal may be either with the consent of the grand lodge of the state or without its consent; but in case an appeal is taken without the consent of the grand lodge, the subordinate lodge appealing must comply with the decision of the grand lodge of the state, and in case of an expulsion must surrender its effects to the state grand lodge. It does not appear in this case that the consent of the defendant grand lodge to an appeal has bien asked, nor that any appeal has been attempted without it. The mode in which the orders of the grand lodge of the state are threatened with enforcement is by severing connection with and by the expulsion of the subordinate lodges which refuse to pay the assessments. *82There are many authorities which hold that, where a mode is pointed out for redressing grievances in an association of this kind by a charter or by-laws, members of the organization are bound to pursue that remedy before resorting to the courts, and that where a right of appeal is given to a tribunal provided by the society, the members must pursue that remedy. (Nibl. Mut. Ben. Soc., §§79, 130; Bac. Ben. Soc., § 94; Harrington v. Benevolent Association, 70 Ga. 340; Chamberlain v. Lincoln, 129 Mass. 70; Lafond v. Deems, 81 N. Y. 507; Osceola Tribe v. Schmidt, 57 Md. 98; Oliver v. Hopkins, 10 N. E. Rep. 776.)
It is said in argument that property rights of the subordinate lodges will be affected by the action of the state grand lodge in taking away their charter privileges, but there are no' averments in the petition showing that any other property rights are involved in this case than the $1.50 per capita assessments and the funds heretofore voluntarily contributed. Upon the funds contributed by other lodges for these specific purposes the plaintiffs have no valid claim. It is not in any sense their property. All benevolent societies, of necessity, raise funds by contributions from their members. The amounts of these contributions, and the purposes to which they shall be devoted, are matters to be determined by the association alone.
It appears to us manifestly inappropriate for the court in this ca's? to decide as to the rightfulness of this assessment. The plaintiffs are free to pay or not to pay, as they see fit. They have a right to have the question as to the power of the state grand lodge determined by the sovereign grand lodge,, which is designated as the tribunal to finally settle the question. It would present a singular state of affairs were this-court to construe the charter and by-laws against the right to make the assessment, and the sovereign grand lodge, the authority of which the plaintiffs not only recognize but assert, should thereafter decide in favor of such right. If the plaintiffs persist in their refusal to pay the assessment, and property rights are thereafter affected by the action of the *83grand lodge of the state, it will be time enough, when questions in relation thereto are properly presented, for this court to consider them, in apy actions properly framed for that purpose. It will then also be time enough to determine how far the parties are concluded by the action of the designated tribunals of the order.
4' Feuow”>'home ments-injunc The specific relief asked in this case, that the grand lodge be enjoined from collecting the assessment, and that the grand master be required to transmit the annual and semiannual passwords and install the officers elected, seems to us of a kind which'a court should grant, if at all, only in a case of extraordinary merit and necessity. The trial court in this case refused the application on the merits, on its construction of the constitution, by-laws and regulations of the order. We have not deemed it necessary to go so far in our consideration of the case, but shall decline to interfere, on the record presented, with the order of the district court.
The judgment is therefore affirmed.
All the Justices concurring.